 



Exhibit 10.1

  

AMENDED AND RESTATED MANAGEMENT AGREEMENT

 

This AMENDED AND RESTATED MANAGEMENT AGREEMENT is made and entered into as of
July 1, 2016, (this “Agreement”), by and between Global Medical REIT Inc., a
Maryland corporation (the “Company”) and Inter-American Management LLC, a
Delaware limited liability company (the “Manager” and, together with the
Company, the “Parties” and each a “Party”).

 

RECITALS

 

WHEREAS, the Company is a Maryland corporation that specializes in the
acquisition and leasing of medical facility real estate assets;

 

WHEREAS, the Company owns its assets and conducts its operations through its
operating partnership subsidiary, Global Medical REIT LP, a Delaware limited
partnership (the “Operating Partnership”), and its other Subsidiaries (as
defined herein);

 

WHEREAS, the Company intends to qualify as a real estate investment trust for
federal income tax purposes and will elect to receive the tax benefits accorded
by Sections 856 through 860 of the Internal Revenue Code of 1986, as amended
(the “Code”);

 

WHEREAS, the Company has retained the Manager to manage the assets, operations
and affairs of the Company and its Subsidiaries pursuant to that certain
management agreement dated November 10, 2014 (the “Previous Management
Agreement”); and

 

WHEREAS, the Company and the Manager now desire to amend and restate the
Previous Management Agreement as described herein on the terms and conditions
hereinafter set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

1.Definitions.

 

(a)          The following terms shall have the meanings set forth in this
Section 1(a):

 

“Above-Market Rates” has the meaning assigned in Section 13(b).

 

“Acquisition Expenses” means any and all third party expenses incurred by the
Company, the Manager or any of their respective Affiliates in connection with
the selection, evaluation, acquisition, origination, making or development of
any Investment, whether or not acquired, including, but not limited to, legal
fees and expenses, travel and communications expenses, property inspection
expenses, brokerage or finder’s fees, costs of appraisals, nonrefundable option
payments on property not acquired, accounting fees and expenses, title insurance
premiums and expenses, survey expenses, closing costs and the costs of
performing due diligence.

 

 



 



 

“Affiliate” means, with respect to any Person, (i) any other Person directly or
indirectly controlling, controlled by, or under common Control with such other
Person, (ii) any executive officer, general partner or employee (or their
equivalent) of such Person, (iii) any member of the Board of Directors (or
bodies performing similar functions) of such Person, and (iv) any legal entity
for which such Person acts as an executive officer or general partner (or their
equivalent).

 

“AFFO” means adjusted funds from operations, calculated by adjusting FFO by
adding back acquisition and disposition costs, stock based compensation
expenses, amortization of deferred financing costs and any other non-recurring
or non-cash expenses, which are costs that do not relate to the operating
performance of the Company’s properties, and subtracting loss on extinguishment
of debt, straight line rent adjustment, recurring tenant improvements, recurring
leasing commissions and recurring capital expenditures.

 

“Agreement” means this Agreement, as amended, supplemented or modified in
accordance with the terms hereof from time to time.

 

“Automatic Renewal Term” has the meaning assigned in Section 13(a).

 

“Base Management Fee” means the base management fee in an amount equal to 1.50%
of Stockholders’ Equity, per annum, calculated and payable in quarterly
installments in arrears in cash.

 

“Board of Directors” means the Board of Directors of the Company.

 

“Cause Termination Notice” has the meaning assigned in Section 14(a).

 

“Change of Control” means the occurrence of any of the following: (i) the sale,
lease or transfer, in one or a series of related transactions, of all or
substantially all of the assets of the Manager, taken as a whole, to any Person
other than ZH International or any of its Affiliates; (ii) the sale, lease or
transfer, in one or a series of related transactions, of all or substantially
all of the assets of ZH International; or (iii) the acquisition by any Person or
group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act, or any successor provision), including any group acting for the
purpose of acquiring, holding or disposing of securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act), other than the Company or any of its
Affiliates, in a single transaction or in a series of related transactions, by
way of merger, consolidation or other business combination or purchase of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act,
or any successor provision) of 50% or more of the total voting power of the
voting capital interests of the Manager.

 

“Code” has the meaning assigned to such term in the Recitals.

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

 

“Common Stock Equivalents” means shares of Common Stock issuable pursuant to
outstanding rights, options or warrants to subscribe for, purchase or otherwise
acquire shares of Common Stock that are in-the-money on such date.

 



2

 

 

 

“Company” has the meaning assigned in the first paragraph; provided that all
references herein to the Company shall, except as otherwise expressly provided
herein, be deemed to include any Subsidiaries.

 

“Company Account” has the meaning assigned in Section 5.

 

“Company Indemnified Party” has the meaning assigned in Section 11(c).

 

“Confidential Information” means all non-public information, written or oral,
obtained by the Manager in connection with the services rendered hereunder.

 

“Compliance Policies” means the compliance policies and procedures of the
Manager, as in effect from time to time.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of another Person,
whether by contract, voting equity, legal right or otherwise.

 

“Cross Transactions” has the meaning assigned in Section 3(c).

 

“Date of Termination” means the date in which this Agreement is terminated or
expires without renewal.

 

“Directors” means the members of the Board of Directors of the Company.

 

“Effective Termination Date” has the meaning assigned in Section 13(b).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“FFO” means funds from operations as such term is from time to time defined by
the National Association of Real Estate Investment Trusts, as net income,
computed in accordance with GAAP, excluding gains (or losses) from sales of
property, plus depreciation and amortization of real estate assets, and after
adjustments for unconsolidated partnerships and joint ventures. Adjustments for
unconsolidated partnerships and joint ventures will be calculated to reflect FFO
on the same basis.

 

“GAAP” means generally accepted accounting principles in effect in the U.S. on
the date such principles are applied consistently.

 

“Governing Instruments” means, with respect to any Person, the articles of
incorporation, certificate of incorporation or charter, as the case may be, and
bylaws in the case of a corporation, the certificate of limited partnership (if
applicable) and agreement of limited partnership or partnership agreement in the
case of a general or limited partnership or the articles or certificate of
formation and operating agreement in the case of a limited liability company, in
each case, as amended, restated or supplemented from time to time.

 



3

 



 

“Incentive Fee” means the incentive fee payable to the Manager, which shall be
calculated and payable with respect to each calendar quarter (or part thereof
that this Agreement is in effect) in arrears in an amount, not less than zero,
equal to the difference between (a) the product of (i) 20% and (ii) the
difference between (1) the Company’s AFFO for the previous 12-month period, and
(2) the product of (A) the weighted average of the issue price of equity
securities issued in the Initial Public Offering and in future offerings and
transactions of the Company and the Operating Partnership, multiplied by the
weighted average number of all shares of Common Stock outstanding on a
fully-diluted basis (including, for the avoidance of doubt, any restricted stock
units, any restricted shares of common stock, OP units, LTIP unit awards and
shares of common stock underlying awards granted under the Company’s 2016 Equity
Incentive Plan or any future plan) in the previous 12-month period, and (B) 8%,
and (b) the sum of any Incentive Fees paid to the Manager with respect to the
first three calendar quarters of such previous 12-month period; provided,
however, that no Incentive Fee is payable with respect to any calendar quarter
unless AFFO is greater than zero for the four most recently completed calendar
quarters, or the number of completed calendar quarters since the IPO Closing
Date, whichever is less. For purposes of calculating the Incentive Fee during
the first 12 months after completion of the Initial Public Offering, AFFO will
be determined by annualizing the applicable period following completion of the
Initial Public Offering.

 

If the Effective Termination Date does not correspond to the end of a calendar
quarter, the Manager’s Incentive Fee shall be calculated for the period
beginning on the day after the end of the calendar quarter immediately preceding
the Effective Termination Date and ending on the Effective Termination Date,
which Incentive Fee shall be calculated using AFFO for the 12-month period
ending on the Effective Termination Date.

 

“Indemnification Obligations” has the meaning assigned in Section 11(b).

 

“Indemnitee” has the meaning assigned in Section 11(d).

 

“Indemnitor” has the meaning assigned in Section 11(d).

 

“Independent Directors” means the directors serving on the Board of Directors
who have been deemed by the Board of Directors to satisfy the independence
standards applicable to companies listed on the New York Stock Exchange, Inc.

 

Initial Public Offering” means that certain underwritten public offering of
Common Stock of the Company completed on the date of this Agreement.

 

“Initial Term” has the meaning assigned in Section 13(a).

 

“Investments” means the investments of the Company.

 

“Investment and Risk Management Committee” has the meaning assigned in
Section 7(d).

 

“Investment Company Act” means the Investment Company Act of 1940, as amended.

  

4

 



 

“Investment Guidelines” means the general criteria, parameters and policies
relating to Investments as established by the Board of Directors, as the same
may be modified from time-to-time.

 

“IPO Closing Date” has the meaning assigned in Section 13(a).

 

“Judicially Determined” has the meaning assigned in Section 11(a).

 

“LTIP units” means long-term incentive plan units as defined in the agreement of
limited partnership of the operating Partnership, as amended from time to time.

 

“Manager” has the meaning assigned in the first paragraph.

 

“Manager Indemnified Party” has the meaning assigned in Section 11(a).

 

“Notice of Proposal to Negotiate” has the meaning assigned in Section 13(c).

 

“OP units” means limited partnership interests in the Operating Partnership.

 

“Operating Partnership” has the meaning assigned in the Recitals.

 

“Party” or “Parties” has the meaning assigned in the Preamble.

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Previous Management Agreement” has the meaning assigned in the Recitals.

 

“Principal Transaction” has the meaning assigned in Section 3(d).

 

“Records” has the meaning assigned in Section 6(a).

 

“REIT” means a “real estate investment trust” as defined under the Code.

 

“Representatives” means collectively the Manager’s Affiliates, officers,
directors, employees, agents and representatives.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.



 

5

 

 

“Stockholders’ Equity” means (a) the sum of (1) the Company’s stockholders’
equity as of March 31, 2016, as reported in the Company’s financial statements
prepared in accordance with GAAP and included in the Company’s Quarterly Report
on Form 10-Q for the quarter ended March 31, 2016, (2) the aggregate amount of
the conversion price (including interest) for the conversion of the Company’s
outstanding convertible debentures into Common Stock and OP units upon
completion of the Initial Public Offering, and (3) the net proceeds from (or
equity value assigned to) all issuances of equity and equity equivalent
securities (including Common Stock, Common Stock Equivalents, preferred stock,
LTIP units and OP units issued by the Company or the Operating Partnership) in
the Initial Public Offering or in any subsequent offering (allocated on a pro
rata daily basis for such issuances during the fiscal quarter of any such
issuance), less (b) any amount that the Company or the Operating Partnership
pays to repurchase shares of Common Stock or equity securities of the Company or
the Operating Partnership. Stockholders’ Equity also excludes (1) any unrealized
gains and losses and other non-cash items (including depreciation and
amortization) that have impacted stockholders’ equity as reported in the
Company’s financial statements prepared in accordance with accounting principles
generally accepted in the United States, or GAAP, and (2) one-time events
pursuant to changes in GAAP, and certain non-cash items not otherwise described
above, in each case after discussions between the Manager and the Company’s
Independent Directors and approval by a majority of the Company’s Independent
Directors.

 

“Subsidiary” means any subsidiary of the Company, any partnership (including the
Operating Partnership), the general partner of which is the Company or any
subsidiary of the Company, and any limited liability company, the managing
member of which is the Company or any subsidiary of the Company.

 

“Tax Preparer” has the meaning assigned in Section 7(f).

 

“Termination Fee” means, with respect to any termination or non-renewal of this
Agreement under Section 13 of this Agreement, a fee of equal to three (3) times
the sum of the average annual Base Management Fee and the average annual
Incentive Fee (in either case paid or payable) to the Manager with respect to
the previous eight fiscal quarters ending on the last day of the fiscal quarter
ended prior to the Effective Termination Date.

 

“Termination Notice” has the meaning assigned in Section 13(b).

 

“Termination Without Cause” has the meaning assigned in Section 13(b).

 

“Treasury Regulations” means the Procedures and Administration Regulations
promulgated by the U.S. Department of Treasury under the Code, as amended.

 

“ZH International” means ZH International Holdings, Ltd., a Hong Kong Limited
Company.

 

(b)          As used herein, accounting terms relating to the Company not
defined in Section 1(a) hereof and accounting terms partly defined in
Section 1(a) hereof, to the extent not defined, shall have the respective
meanings given to them under GAAP. As used herein, “fiscal quarters” shall mean
the period from January 1 to March 31, April 1 to June 30, July 1 to September
30 and October 1 to December 31 of the applicable year.

 

(c)          The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section references are to
this Agreement unless otherwise specified.

 



6

 



 

(d)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. The words
include, includes and including shall be deemed to be followed by the phrase
“without limitation.”

 

2.Appointment and Duties of the Manager.

 

(a)          Appointment. The Company hereby appoints the Manager to manage,
operate and administer the assets, operations and affairs of the Company and its
Subsidiaries subject to the further terms and conditions set forth in this
Agreement, and the Manager hereby agrees to use its commercially reasonable
efforts to perform each of the duties set forth herein in accordance with the
provisions of this Agreement.

 

(b)          Duties. The Manager shall manage, operate and administer the
day-to-day operations, business and affairs of the Company and the Subsidiaries,
subject to the direction and supervision of a majority of the Independent
Directors, and shall have only such functions and authority as the majority of
Independent Directors may delegate to it, including, without limitation, the
authority identified and delegated to the Manager herein. Without limiting the
foregoing, the Manager shall oversee and conduct the investment activities of
the Company and the Subsidiaries in accordance with the Investment Guidelines
attached hereto as Exhibit A, as amended from time to time, and other policies
adopted and implemented by a majority of the Independent Directors. Subject to
the foregoing, the Manager will use its commercially reasonable efforts to
perform (or cause to be performed) such services and activities relating to the
management, operation and administration of the assets, liabilities and business
of the Company and its Subsidiaries as is appropriate, including, without
limitation:

 

(i)          serving as the Company’s consultant with respect to the periodic
review of the Investment Guidelines and other policies and criteria for the
other borrowings and the operations of the Company;

 

(ii)         investigating, analyzing and selecting possible Investment
opportunities and originating, acquiring, structuring, financing, retaining,
selling, negotiating for prepayment, restructuring or disposing of Investments
consistent with the Investment Guidelines, and making representations and
warranties in connection therewith;

 

(iii)        with respect to any prospective Investment by the Company and any
sale, exchange or other disposition of any Investment by the Company, conducting
negotiations on the Company’s behalf with sellers and purchasers and their
respective agents, representatives and investment bankers, and owners of
privately and publicly held real estate companies;

 

(iv)        engaging and supervising, on the Company’s behalf and at the
Company’s sole cost and expense, third party service providers who provide
legal, accounting, due diligence, transfer agent, registrar, property management
and maintenance services, leasing services, master servicing, special servicing,
banking, investment banking, mortgage brokerage, real estate brokerage,
securities brokerage and other financial services and such other services as may
be required relating to the Investments or potential Investments and to the
Company’s other business and operations;

 



7

 



 

(v)         coordinating and supervising, on behalf of the Company and at the
Company’s sole cost and expense, other third party service providers to the
Company;

 

(vi)        coordinating and managing operations of any joint venture or
co-investment interests held by the Company and conducting all matters with any
joint venture or co-investment partners;

 

(vii)       providing executive and administrative personnel, office space and
office services required in rendering services to the Company;

 

(viii)      administering the Company’s day-to-day operations and performing and
supervising the performance of such other administrative functions necessary to
the Company’s management, including, without limitation, the collection of
revenues and the payment of the Company’s debts and obligations and maintenance
of appropriate computer services to perform such administrative functions;

 

(ix)         in connection with the Company’s subsequent, on-going obligations
under the Sarbanes-Oxley Act of 2002 and the Exchange Act, engaging and
supervising, on the Company’s behalf and at the Company’s sole cost and expense,
third party consultants and other service providers to assist the Company in
complying with the requirements of the Sarbanes-Oxley Act of 2002 and the
Exchange Act;

 

(x)          communicating on the Company’s behalf with the holders of any of
the Company’s equity or debt securities as required to satisfy the reporting and
other requirements of any governmental bodies or agencies or trading markets and
to maintain effective relations with such holders;

 

(xi)         counseling the Company in connection with policy decisions to be
made by the Board of Directors;

 

(xii)        counseling the Company, and when appropriate, evaluating and making
recommendations to the Board of Directors regarding hedging and financing
strategies and engaging in hedging, financing and borrowing activities on the
Company’s behalf, consistent with the Investment Guidelines;

 

(xiii)       counseling the Company regarding the qualification and maintenance
of its status as a REIT and monitoring compliance with the various REIT
qualification tests and other rules set out in the Code and the Treasury
Regulations;

 

(xiv)      counseling the Company regarding the maintenance of the Company’s
exclusion from status as an investment company under the Investment Company Act
and monitoring compliance with the requirements for maintaining such exclusion
and using commercially reasonable efforts to cause the Company to maintain such
exclusion from status as an investment company under the Investment Company Act;

 



8

 



 

(xv)       assisting the Company in developing criteria for asset purchase
commitments that are specifically tailored to the Company’s investment
objectives and making available to the Company its knowledge and experience with
respect to medical facility real estate and operations;

 

(xvi)      furnishing such reports to the Company or the Board of Directors that
the Manager reasonably determines to be responsive to reasonable requests for
information from the Company, the Board of Directors or the Independent
Directors regarding the Company’s activities and services performed for the
Company or any of its Subsidiaries by the Manager;

 

(xvii)     monitoring the operating performance of the Investments and providing
periodic reports with respect thereto to the Board of Directors, including
comparative information with respect to such operating performance and budgeted
or projected operating results;

 

(xviii)    purchasing assets (including investing in short-term investments
pending the purchase of other Investments, payment of fees, costs and expenses,
or distributions to the Company’s stockholders), and advising the Company as to
the Company’s capital structure and capital raising;

 

(xix)       causing the Company to retain, at the sole cost and expense of the
Company, qualified independent accountants and legal counsel, as applicable, to
assist in developing appropriate accounting procedures, compliance procedures
and testing systems with respect to financial reporting obligations and
compliance with the provisions of the Code and the Treasury Regulations
applicable to REITs and taxable REIT subsidiaries, and to conduct quarterly
compliance reviews with respect thereto;

 

(xx)        causing the Company to qualify to do business in all applicable
jurisdictions and to obtain and maintain all appropriate licenses;

 

(xxi)       assisting the Company in complying with all regulatory requirements
applicable to the Company in respect of the Company’s business activities,
including preparing or causing to be prepared all financial statements required
under applicable regulations and contractual undertakings and all reports and
documents, if any, required under the Exchange Act and the Securities Act;

 

(xxii)      taking all necessary actions to enable the Company to make required
tax filings and reports and compliance with the provisions of the Code, and
Treasury Regulations applicable to the Company, including, without limitation,
the provisions applicable to the Company’s qualification as a REIT for U.S.
federal income tax purposes;

 

(xxiii)     handling and resolving all claims, disputes or controversies
(including all litigation, arbitration, settlement or other proceedings or
negotiations) in which the Company may be involved or to which the Company may
be subject arising out of the Company’s day-to-day operations, subject to such
limitations or parameters as may be imposed from time to time by the Independent
Directors;

 



9

 



 

(xxiv)    using commercially reasonable efforts to cause expenses incurred by or
on behalf of the Company to be commercially reasonable or commercially customary
and within any budgeted parameters or expense guidelines set by the Independent
Directors from time to time;

 

(xxv)     advising on, and obtaining on behalf of the Company, appropriate
credit facilities or other financings for the Investments consistent with the
Investment Guidelines;

 

(xxvi)    advising the Company with respect to offering and selling securities
publicly or privately in connection with the Company’s financing strategy and
capital requirements;

 

(xxvii)   performing such other services as may be required from time to time
for management and other activities relating to the Company’s assets as the
Board of Directors or Independent Directors shall reasonably request or the
Manager shall deem appropriate under the particular circumstances; and

 

(xxviii)    using commercially reasonable efforts to cause the Company to comply
with all applicable laws.

 

(c)          Service Providers. The Manager may engage Persons who are
non-Affiliates, for and on behalf, and at the sole cost and expense, of the
Company to provide to the Company sourcing, acquisition, disposition, asset
management, property management, leasing, financing, development, disposition of
real estate and/or similar services customarily provided in connection with the
management, operation and administration of a business similar to the business
of the Company, pursuant to agreement(s) that provide for market rates and
contain standard market terms.

 

(d)          Reporting Requirements.

 

(i)          As frequently as the Manager may deem necessary or advisable, or at
the direction of the Independent Directors, the Manager shall prepare, or cause
to be prepared, with respect to any Investment (A) reports and information on
the Company’s operations and asset performance and (B) other information
reasonably requested by the Company.

 

(ii)         The Manager shall prepare, or cause to be prepared, all reports,
financial or otherwise, with respect to the Company reasonably required in order
for the Company to comply with its Governing Instruments or any other materials
required to be filed with any governmental entity or agency, and shall prepare,
or cause to be prepared, all materials and data necessary to complete such
reports and other materials including, without limitation, at the sole cost and
expense of the Company, an annual audit of the Company’s books of account by a
nationally recognized independent accounting firm.

 

(iii)        The Manager shall prepare regular reports for the Board of
Directors to enable the Independent Directors to review the Company’s
acquisitions, portfolio composition and characteristics, credit quality,
performance and compliance with the Investment Guidelines and policies approved
by the Independent Directors.

 



10

 



 

(e)          Reliance by Manager.  In performing its duties under this Section
2, the Manager shall be entitled to rely on qualified experts and professionals
(including, without limitation, accountants, legal counsel and other
professional service providers) hired by the Manager at the Company’s sole cost
and expense.

 

(f)          Use of the Manager’s Funds.  The Manager shall not be required to
expend money in connection with any expenses that are required to be paid for or
reimbursed by the Company pursuant to Section 9 of this Agreement in excess of
that contained in any applicable Company Account or otherwise made available by
the Company to be expended by the Manager hereunder.

 

(g)          Payment and Reimbursement of Expenses.  On a quarterly basis, the
Company shall pay all expenses, and reimburse the Manager for the Manager’s
expenses incurred on its behalf, in connection with any such services to the
extent such expenses are payable or reimbursable by the Company to the Manager
pursuant to Section 9.

 

3.Dedication; Other Activities.

 

(a)          Devotion of Time.  The Manager, directly or indirectly through its
Affiliates, will provide a management team (including, without limitation, a
chief executive officer, a president, a chief financial officer, a corporate
secretary and a chief investment officer) along with appropriate support
personnel, to deliver the management services to the Company hereunder. The
members of such management team shall devote such of their working time and
efforts to the management of the Company as the Manager deems reasonably
necessary and appropriate for the proper performance of all of the Manager’s
duties hereunder, commensurate with the level of activity of the Company from
time to time. The Company shall have the benefit of the Manager’s reasonable
judgment and effort in rendering services and, in furtherance of the foregoing,
the Manager shall not undertake activities which, in its reasonable judgment,
will materially adversely affect the performance of its obligations under this
Agreement.

 

(b)          Other Activities. Except to the extent set forth in Section  3(a)
above, and subject to the Company’s conflicts of interest policy as it may exist
from time to time, the Manager’s investment allocation policy as it may exist
from time to time and the Company’s Investment Guidelines, nothing herein shall
prevent the Manager or any of its Affiliates or any of the officers, directors
or employees of any of the foregoing, from engaging in other businesses or from
rendering services of any kind to any other Person, including, without
limitation, investing in, or rendering advisory services to others investing in,
any type of real estate, real estate related investment or non-real estate
related investment or in any way bind or restrict the Manager, or any of its
Affiliates, officers, directors or employees from buying, selling or trading any
assets, securities or commodities for their own accounts or for the account of
others for whom the Manager or any of its Affiliates, officers, directors or
employees may be acting; provided, however, that the Manager and its Affiliates
shall not during the term of this Agreement, without the approval of a majority
of the Independent Directors, manage or advise any other client with respect to
investments in licensed, purpose-built healthcare facilities located in the
United States that meet the Company’s then current investment objectives,
policies and strategies, including the Company’s Investment Guidelines. The
Manager agrees to offer the Company the right to participate in all investment
opportunities that the Manager determines, in its reasonable and good faith
judgment are within the Company’s then current investment objectives, policies
and strategies, including the Company’s Investment Guidelines.

 



11

 



 

(c)          Cross Transactions. Cross transactions are transactions between the
Company or one of its Subsidiaries, on the one hand, and an account (other than
the Company or one of its Subsidiaries) that is managed or advised by the
Manager or one of the Manager’s Affiliates, on the other hand (each a “Cross
Transaction”). The Manager is only authorized to execute Cross Transactions for
the Company with the prior approval of a majority Company’s Independent
Directors in accordance with applicable law and the Manager’s Compliance
Policies. The Company acknowledges that the Manager has a potentially
conflicting division of loyalties and responsibilities regarding each party to a
Cross Transaction.

 

(d)          Principal Transactions. Principal transactions are transactions
between the Company or one of its Subsidiaries, on the one hand, and the Manager
or any of their Affiliates (or any of the related parties of the foregoing,
which includes employees of the Manager and their families), on the other hand
(each a “Principal Transaction”). The Manager is only authorized to execute
Principal Transactions with the prior approval of a majority of the Company’s
Independent Directors and in accordance with applicable law.

 

(e)          Officers, Employees, Etc. The Manager’s or its Affiliates’ members,
partners, officers, employees and agents may serve as directors, officers,
employees, agents, nominees or signatories for the Company or any Subsidiary, to
the extent permitted by their Governing Instruments, as may be amended from time
to time, or by any resolutions duly adopted by the Board of Directors pursuant
to the Company’s Governing Instruments. When executing documents or otherwise
acting in such capacities for the Company or such other Subsidiary, such Persons
shall use their respective titles with respect to the Company or such
Subsidiary.

 

4.Agency; Authority; Board of Director Placement

 

(a)          The Manager shall act as the agent of the Company in originating,
acquiring, structuring, financing, managing, renovating, leasing and disposing
of Investments, disbursing and collecting the Company’s funds, paying the debts
and fulfilling the obligations of the Company, supervising the performance of
professionals engaged by or on behalf of the Company and handling, prosecuting
and settling any claims of or against the Company, the Board of Directors,
holders of the Company’s securities or the Company’s representatives or assets.

 

(b)          In performing the services set forth in this Agreement, as an agent
of the Company, the Manager shall have the right to exercise all powers and
authority which are reasonably necessary and customary to perform its
obligations under this Agreement, including the following powers, subject in
each case to the terms and conditions of this Agreement, including, without
limitation, the Investment Guidelines: to purchase, exchange or otherwise
acquire and to sell, exchange or otherwise dispose of, any Investment in a
public or private sale; to execute Cross Transactions; to execute Principal
Transactions; to borrow and, for the purpose of securing the repayment thereof,
to pledge, mortgage or otherwise encumber Investments; to purchase, take and
hold Investments subject to mortgages, liens or other encumbrances; to extend
the time of payment of any liens or encumbrances which may at any time be
encumbrances upon any Investment, irrespective of by whom the same were made; to
foreclose, to reduce the rate of interest on, and to consent to the modification
and extension of the maturity of any Investments, or to accept a deed in lieu of
foreclosure; to join in a voluntary partition of any Investment; to cause to be
demolished any structures on any real estate Investment; to cause renovations
and capital improvements to be made to any real estate Investment; to abandon
any Investment deemed to be worthless; to enter into joint ventures or otherwise
participate in investment vehicles investing in Investments; to cause any real
estate Investment to be leased, operated, developed, constructed or exploited;
to cause the Company to indemnify third parties in connection with contractual
arrangements between the Company and such third parties; to obtain and maintain
insurance in such amounts and against such risks as are prudent in accordance
with customary and sound business practices in the appropriate geographic area;
to cause any property to be maintained in good state of repair and upkeep; and
to pay the taxes, upkeep, repairs, carrying charges, maintenance and premiums
for insurance; to use the personnel and resources of its Affiliates in
performing the services specified in this Agreement without any additional costs
or charges to the Company; to hire third party service providers subject to and
in accordance with Section 2; to designate and engage all third party
professionals and consultants to perform services (directly or indirectly) on
behalf of the Company or its Subsidiaries, including, without limitation,
accountants, legal counsel and engineers; and to take any and all other actions
as are necessary or appropriate in connection with the Company’s Investments.

 



12

 



 

(c)          The Manager shall be authorized to represent to third parties that
it has the power to perform the actions which it is authorized to perform under
this Agreement.

 

(d)          As long as this Agreement is in effect, the Manager shall have the
right to nominate three members on the Board of Directors to be duly elected by
the Company’s stockholders at the annual meeting of stockholders. If at any
time, ZH International and its Affiliates’ ownership of the Company consists of
less than ten percent on a fully diluted basis, the Manager shall have the right
to nominate for election by the stockholders only two members on the Board of
Directors at the next annual meeting of stockholders.

 

5.Bank Accounts.

 

At the direction of the Board of Directors, the Manager may establish and
maintain as an agent on behalf of the Company one or more bank accounts in the
name of the Company or any other Subsidiary (any such account, a “Company
Account”), collect and deposit funds into any such Company Account and disburse
funds from any such Company Account, under such terms and conditions as the
Board of Directors may approve. The Manager shall from time-to-time render
appropriate accountings of such collections and payments to the Board of
Directors and, upon request, to the auditors of Company.

 

6.Books and Records; Confidentiality.

 

(a)          Books and Records. The Manager shall maintain appropriate books of
account, records data and files (including without limitation, computerized
material) (collectively, “Records”) relating to the Company and the Investments
generated or obtained by the Manager in performing its obligations under this
Agreement, and such Records shall be accessible for inspection by
representatives of the Company or any Subsidiary at any time during normal
business hours upon one business day’s advance written notice. The Manager shall
have full responsibility for the maintenance, care and safekeeping of all
Records. The Manager agrees that the Records are the property of the Company and
the Manager agrees to deliver the Records to the Company upon the written
request of the Company as directed by a majority of the Independent Directors.

 



13

 



 

(b)          Confidentiality. The Manager shall keep confidential any and all
non-public information, written or oral, obtained by it in connection with the
services rendered hereunder and shall not disclose Confidential Information, in
whole or in part, to any Person other than to its Affiliates, officers,
directors, employees, agents or representatives who need to know such
Confidential Information for the purpose of rendering services hereunder or with
the consent of the Company, except: (i) to ZH International and its Affiliates
so long as such entities enter confidentiality agreements with terms similar to
the terms of this Section 6(b); (ii) in accordance with any advisory agreement
contemplated by Section 2(c) hereunder; (iii) with the prior written consent of
a majority of the Independent Directors; (iv) to legal counsel, accountants,
financial advisors and other professional advisors; (v) to appraisers,
creditors, financing sources, trading counterparties, other counterparties,
third party service providers to the Company, and others (in each case, both
those actually doing business with the Company and those with whom the Company
seeks to do business) in the ordinary course of the Company’s business; (vi) to
governmental or regulatory officials having jurisdiction over the Company;
(vii) in connection with any governmental or regulatory filings of the Company
or disclosure or presentations to Company investors; or (viii) to respond to
requests from judicial or regulatory or self-regulatory organizations and as
required by law or legal process to which the Manager or any Person to whom
disclosure is permitted hereunder is a party. If, failing the entry of a
protective order or the receipt of a waiver hereunder, the Manager is, in the
opinion of counsel, required to disclose Confidential Information, the Manager
may disclose only that portion of such information that its counsel advises is
legally required without liability hereunder; provided, that the Manager agrees
to exercise commercially reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded such information. Notwithstanding
anything herein to the contrary, each of the following shall be deemed to be
excluded from provisions hereof: any Confidential Information that (A) is
available to the public from a source other than the Manager not resulting from
the Manager’s violation of this Section 6, (B) is released in writing by the
Company to the public or to persons who are not under similar obligation of
confidentiality to the Company, or (C) is obtained by the Manager from a third
party not known by the Manager to be in breach of an obligation of confidence
with respect to the Confidential Information disclosed. The Manager agrees to
inform each of its Representatives of the non-public nature of the Confidential
Information and to direct such Persons to treat such Confidential Information in
accordance with the terms hereof. The provisions of this Section 6 shall survive
the expiration or earlier termination of this Agreement for a period of one
year.

 

7.Obligations of Manager; Restrictions.

 

(a)          Internal Control. The Manager shall (i) establish and maintain a
system of internal accounting and financial controls designed to provide
reasonable assurance of the reliability of financial reporting, the
effectiveness and efficiency of operations and compliance with applicable laws,
(ii) maintain records for each Company Investment on a GAAP basis, (iii) develop
accounting entries and reports required by the Company to meet its reporting
requirements under applicable laws, (iv) consult with the Company with respect
to proposed or new accounting/reporting rules identified by the Manager or the
Company and (v) prepare quarterly and annual financial statements as soon as
practicable after the end of each such period as may be reasonably requested and
general ledger journal entries and other information necessary for the Company’s
compliance with applicable laws and in accordance with GAAP and cooperate with
the Company’s independent accounting firm in connection with the auditing or
review of such financial statements, the cost of any such audit or review to be
paid by the Company.

 



14

 



 

(b)          Restrictions.

 

(i)          The Manager acknowledges that the Company intends to conduct its
operations so as (A) to maintain its qualification as a REIT for U.S. federal
income tax purposes, and (B) not to become regulated as an investment company
under the Investment Company Act, and agrees to use commercially reasonable
efforts to cooperate with the Company’s efforts to conduct its operations so as
to maintain its REIT qualification and not to become regulated as an investment
company under the Investment Company Act. The Manager shall refrain from any
action that, in its reasonable judgment made in good faith, (a) is not in
compliance with the Investment Guidelines, (b) would cause the Company to fail
to maintain its qualification as a REIT, (c) would cause the Company to fail to
maintain its exclusion from status as an investment company under the Investment
Company Act, or (d) would violate any law, rule or regulation of any
governmental body or agency having jurisdiction over the Company or that would
otherwise not be permitted by the Company’s Governing Instruments. If the
Manager is ordered to take any such action by the Board of Directors, the
Manager shall promptly notify the Independent Directors of the Manager’s
judgment that such action would adversely affect such status or violate any such
law, rule or regulation or the Governing Instruments.

 

(ii)         The Manager shall require each seller or transferor of investment
assets to the Company to make such representations and warranties regarding such
assets as may, in the reasonable judgment of the Manager, be necessary and
appropriate and consistent with standard industry practice. In addition, the
Manager shall take such other action as it deems necessary or appropriate and
consistent with standard industry practice with regard to the protection of the
Investments.

 

(iii)        The Company shall not invest in joint ventures with the Manager or
any Affiliate thereof, unless (a) such Investment is made in accordance with the
Investment Guidelines and (b) such Investment is approved in advance by a
majority of the Independent Directors.

 

(c)          Board of Directors Review and Approval. Subject to the terms of the
Manager’s Compliance Policies and the Company’s conflicts of interest policy as
it may exist from time to time, the Independent Directors will periodically
review the Investment Guidelines and the Company’s portfolio of Investments but
will not be required to review each proposed Investment; provided, that the
Company may not, and the Manager may not cause the Company to, acquire any
Investment, sell any Investment, or engage in any co-investment that, pursuant
to the terms of the Compliance Policies or the Company’s conflicts of interest
policy, requires the approval of a majority of the Independent Directors unless
such transaction has been so approved. If a majority of the Independent
Directors determine that a particular transaction does not comply with the
Investment Guidelines, then a majority of the Independent Directors will
consider what corrective action, if any, is appropriate. The Manager shall have
the authority to take, or cause the Company to take, any such corrective action
specified by a majority of the Independent Directors. The Manager shall be
permitted to rely upon the direction of the Secretary of the Company to evidence
approval of the Independent Directors with respect to a proposed Investment.



 

15

 

 

(d)          Investment and Risk Management Committee. The Manager shall
maintain its investment and risk management committee (the “Investment and Risk
Management Committee”), which as of the date hereof consists of the Company’s
Chief Executive Officer, President, Chief Investment Officer and General
Counsel. The Investment and Risk Management Committee shall continue to advise
and consult with the Manager with respect to the Company’s investment policies,
investment portfolio holdings, financing and leveraging strategies and the
Investment Guidelines. The Investment and Risk Management Committee shall
continue to meet as regularly as necessary to perform its duties, as determined
by the Investment and Risk Management Committee, in its sole discretion. The
Investment and Risk Management Committee shall provide a quarterly report to the
Board of Directors regarding compliance with the Investment Guidelines in
conjunction with the review of the quarterly financial results of the Company.

 

(e)          Insurance. The Manager shall maintain “errors and omissions”
insurance coverage and such other insurance coverage which is customarily
carried by managers performing functions similar to those of the Manager under
this Agreement with respect to assets similar to the assets of the Company, in
an amount which is comparable to that customarily maintained by other managers
or servicers of similar assets. The Manager shall, on behalf and at the expense
of the Company, with the assistance of an experienced and reputable insurance
broker, obtain and maintain customary directors’ and officers’ liability
insurance for the Company’s directors and officers and shall report to the Board
of Directors regarding the scope and cost of such coverage and, at the request
of the Independent Directors, shall modify or expand such coverage with the
assistance of an experienced and reputable insurance broker.

 

(f)          Tax Filings. The Manager shall (i) assemble, maintain and provide
to the firm designated by the Company to prepare tax returns on behalf of the
Company and its subsidiaries (the “Tax Preparer”) information and data required
for the preparation of federal, state, local and foreign tax returns, any
audits, examinations or administrative or legal proceedings related thereto or
any contractual tax indemnity rights or obligations of the Company and its
subsidiaries and supervise the preparation and filing of such tax returns, the
conduct of such audits, examinations or proceedings and the prosecution or
defense of such rights, (ii) provide factual data reasonably requested by the
Tax Preparer or the Company with respect to tax matters, (iii) assemble, record,
organize and report to the Company data and information with respect to the
Investments relative to taxes and tax returns in such form as may be reasonably
requested by the Company, (iv) supervise the Tax Preparer in connection with the
preparation, filing or delivery to appropriate persons, of applicable tax
information reporting forms with respect to the Investments and the Common Stock
(including, without limitation, information reporting forms, whether on Form
1099 or otherwise with respect to sales, interest received, interest paid,
dividends paid and other relevant transactions); it being understood that, in
the context of the foregoing, the Company shall rely on its own tax advisers in
the preparation of its tax returns and the conduct of any audits, examinations
or administrative or legal proceedings related thereto and that, without
limiting the Manager’s obligation to provide the information, data, reports and
other supervision and assistance provided herein, the Manager will not be
responsible for the preparation of such returns or the conduct of such audits,
examinations or other proceedings.

 

16

 



 

8.Compensation.

 

(a)          For the services rendered under this Agreement, the Company shall
pay the Base Management Fee and the Incentive Fee to the Manager.

 

(b)          The Base Management Fee shall be payable in arrears in cash, in
quarterly installments commencing with the fiscal quarter in which this
Agreement is executed. If applicable, the initial and final installments of the
Base Management Fee shall be pro-rated based on the number of days during the
initial and final quarter, respectively, that this Agreement is in effect.
Within 45 days following the last day of each fiscal quarter, the Manager shall
make available to the Company the quarterly calculation of the Base Management
Fee with respect to such fiscal quarter, and the Company shall pay the Manager
the Base Management Fee for such quarter in cash within 15 business days
thereafter; provided, however, that such Base Management Fee may be offset by
the Company against amounts due to the Company by the Manager and in all events
no later than March 15 of the year following the year that includes the
applicable fiscal quarter. Each quarterly payment of the Base Management Fee
shall be treated as a separate payment for Section 409A of the Code.

 

(c)          The Incentive Fee shall be payable in arrears, in quarterly
installments commencing with the fiscal quarter beginning on July 1, 2016. One
half of each quarterly installment will be payable in LTIP units, and the
remainder will be payable in cash or in LTIP units, at the election of the Board
of Directors. Within 45 days following the last day of each fiscal quarter for
which the Incentive Fee is payable, the Manager shall make available to the
Company the quarterly calculation of the Incentive Fee with respect to such
fiscal quarter, and the Company shall pay the Manager the Incentive Fee for such
quarter within 15 business days thereafter and in all events no later than March
15 of the year following the year that includes the applicable fiscal quarter.
Each quarterly payment of the Incentive Fee shall be treated as a separate
payment for Section 409A of the Code.

 

(d)          Additional Consideration. It is expressly understood by the Parties
that this Agreement is drafted and entered into in consideration of the
obligations and benefits contained in this Agreement. It is also recognized that
the Manager was instrumental in creating the Company, developing and
implementing its business plan, and proving initial financing and resources.

 

9.Expenses.

 

(a)          The Company shall bear all of its operating expenses, except those
specifically required to be borne by the Manager under this Agreement. The
expenses required to be borne by the Company include, but are not limited to:

 



17

 



 

(i)          Acquisition Expenses incurred in connection with the selection and
acquisition of Investments;

 

(ii)         fees, commissions and expenses incurred in connection with the
issuance of securities, any financing transaction and other costs incident to
the acquisition, development, redevelopment, construction, repositioning,
leasing, disposition and financing of investments;

 

(iii)        costs of legal, tax, accounting, consulting, auditing and other
similar services rendered for the Company by third party service providers
retained by the Manager;

 

(iv)        the compensation and expenses of Directors and the cost of liability
insurance to indemnify the Company, Directors and officers;

 

(v)         costs associated with the establishment and maintenance of any
credit facilities, other financing arrangements, or other indebtedness
(including commitment fees, accounting fees, legal fees, closing and other
similar costs) or any securities offerings;

 

(vi)        expenses connected with communications to holders of the Company’s
securities or of the Subsidiaries and other bookkeeping and clerical work
necessary in maintaining relations with holders of such securities and in
complying with the continuous reporting and other requirements of governmental
bodies or agencies, including, without limitation, all costs of preparing and
filing required reports with the SEC, the costs payable by the Company to any
transfer agent and registrar in connection with the listing and/or trading of
the Company’s stock on any exchange, the fees payable by the Company to any such
exchange in connection with its listing, costs of preparing, printing and
mailing the Company’s annual report to the stockholders or the Operating
Partnership’s partners, as applicable, and proxy materials with respect to any
meeting of the stockholders or the Operating Partnership’s partners, as
applicable;

 

(vii)       transfer agent, registrar and exchange listing fees;

 

(viii)      the cost of printing and mailing proxies, reports and other
materials to the Company’s stockholders;

 

(ix)         costs associated with any computer software or hardware, electronic
equipment or purchased information technology services from third party vendors
that is used for the Company;

 

(x)          expenses incurred by managers, officers, personnel and agents of
the Manager for travel on the Company’s behalf and other out-of-pocket expenses
incurred by managers, officers, personnel and agents of the Manager in
connection with the purchase, development, redevelopment, construction,
repositioning, leasing, financing, refinancing, sale or other disposition of an
investment or establishment of any of the Company’s securities offerings, or in
connection with any financing transaction;

 



18

 



 

(xi)         costs and expenses incurred with respect to market information
systems and publications, research publications and materials, and settlement,
clearing and custodial fees and expenses;

 

(xii)        compensation and expenses of the Company’s custodian and transfer
agent, if any;

 

(xiii)       the costs of maintaining compliance with all federal, state and
local rules and regulations or any other regulatory agency;

 

(xiv)      all taxes and license fees;

 

(xv)       all insurance costs incurred in connection with the operation of the
Company’s business except for the costs attributable to the insurance that the
Manager elects to carry for itself and its personnel;

 

(xvi)      all other actual out-of-pocket costs and expenses relating to the
Company’s business and investment operations, including, without limitation, the
costs and expenses of acquiring, owning, protecting, maintaining, developing and
disposing of investments, including appraisal, reporting, audit and legal fees;

 

(xvii)     expenses relating to any office(s) or office facilities, including,
but not limited to, disaster backup recovery sites and facilities, maintained
for the Company or the Company’s investments separate from the office or offices
of the Manager;

 

(xviii)    expenses connected with the payments of interest, dividends or
distributions in cash or any other form authorized or caused to be made by the
Board of Directors to or on account of holders of the Company’s securities or of
the Subsidiaries, including, without limitation, in connection with any dividend
reinvestment plan;

 

(xix)       any judgment or settlement of pending or threatened proceedings
(whether civil, criminal or otherwise) against the Company or any Subsidiary, or
against any director, partner, member or officer of the Company or of any
Subsidiary in his capacity as such for which the Company or any Subsidiary is
required to indemnify such director, partner, member or officer pursuant to the
applicable governing document or other instrument or agreement, or by any court
or governmental agency; and

 

(xx)        all other costs and expenses approved by the majority of the
Independent Directors.

 

(b)          Other than as expressly provided above, the Company will not be
required to pay any portion of the rent, telephone, utilities, office furniture,
equipment, machinery and other office, internal and overhead expenses of the
Manager and its Affiliates. In particular, the Manager is not entitled to be
reimbursed for wages, salaries and benefits of its officers and employees.

 

(c)          Subject to complying with any restrictions set forth herein, the
Manager may retain, for and on behalf, and at the sole cost and expense, of the
Company, such services of non-Affiliate third party accountants, legal counsel,
appraisers, insurers, brokers, transfer agents, registrars, developers,
investment banks, financial advisors, banks and other lenders and others as the
Manager deems necessary or advisable in connection with the management and
operations of the Company. The provisions of this Section 9 shall survive the
expiration or earlier termination of this Agreement to the extent such expenses
have previously been incurred or are incurred in connection with such expiration
or termination.

 



19

 



 

10.Expense Reports and Reimbursements.

 

The Manager shall prepare a statement documenting the operating expenses of the
Company incurred during each fiscal quarter, and deliver the same to the Company
within 40 days following the end of the applicable fiscal quarter. Such expenses
incurred by the Manager on behalf of the Company shall be reimbursed by the
Company within 30 days following delivery of the expense statement by the
Manager; provided, however, that such reimbursements may be offset by the
Manager against amounts due to the Company from the Manager. The provisions of
this Section 10 shall survive the expiration or earlier termination of this
Agreement.

 

11.Limits of Manager Responsibility; Indemnification.

 

(a)          Pursuant to this Agreement, the Manager will not assume any
responsibility other than to render the services called for hereunder in good
faith and will not be responsible for any action of the Board of Directors or
the Company in following or declining to follow the advice or recommendations of
the Manager. The Manager, its Affiliates and the officers, directors, members,
shareholders, managers, Investment and Risk Management Committee members,
employees, agents, successors and assigns of any of them (each, a “Manager
Indemnified Party”) shall not be liable to the Company for any acts or omissions
arising out of or in connection with the Company, this Agreement or the
performance of the Manager’s duties and obligations hereunder, except by reason
of acts or omissions found by a court of competent jurisdiction upon entry of a
final judgment rendered and unappealable or not timely appealed (“Judicially
Determined”) to be due to the bad faith, gross negligence, willful misconduct or
fraud of the Manager Indemnified Party. Notwithstanding any of the foregoing to
the contrary, the provisions of this Section 11 shall not be construed so as to
provide for the exculpation of any Manager Indemnified Party for any liability
(including liability under federal securities laws which, under certain
circumstances, impose liability even on Persons that act in good faith), to the
extent (but only to the extent) that such liability may not be waived, modified
or limited under applicable law, but shall be construed so as to effectuate the
provisions of this Section 11 to the fullest extent permitted by law.

 

(b)          To the fullest extent permitted by law, the Company shall
indemnify, defend and hold harmless each Manager Indemnified Party from and
against any and all costs, losses, claims, damages, liabilities, expenses
(including reasonable legal and other professional fees and disbursements),
judgments, fines and settlements (collectively, “Indemnification Obligations”)
suffered or sustained by such Manager Indemnified Party by reason of (i) any
acts, omissions or alleged acts or omissions arising out of or in connection
with the Company or this Agreement, or (ii) any and all claims, demands,
actions, suits or proceedings (civil, criminal, administrative or
investigative), actual or threatened, in which such Manager Indemnified Party
may be involved, as a party or otherwise, arising out of or in connection with
such Manager Indemnified Party’s service to or on behalf of, or management of
the affairs or assets of, the Company, or which relate to the Company; except to
the extent such Indemnification Obligations are Judicially Determined to be due
to such Manager Indemnified Party’s bad faith, gross negligence, willful
misconduct or fraud or to constitute a material breach or violation of the
Manager’s duties and obligations under this Agreement. The termination of a
proceeding by settlement or upon a plea of nolo contendere, or its equivalent,
shall not, of itself, create a presumption that such Manager Indemnified Party’s
conduct constituted bad faith, gross negligence, willful misconduct or fraud.
For the avoidance of doubt, none of the Manager Indemnified Parties will be
liable for (i) trade errors that may result from ordinary negligence, such as
errors in the investment-decision process (e.g. a transaction was effected in
violation of the Company’s Investment Guidelines) or in the trade process (e.g.
a buy order was entered instead of a sell order or the wrong security was
purchased or sold or the security was purchased or sold at the wrong price) or
property acquisition or small balance multifamily loan investment process or
(ii) acts or omissions of any Manager Indemnified Party made or taken in
accordance with written advice provided to the Manager Indemnified Parties by
specialized, reputable, professional consultants selected, engaged or retained
by the Manager and its Affiliates with commercially reasonable care, including
without limitation counsel, accountants, investment bankers, financial advisers,
and appraisers (absent bad faith, gross negligence, willful misconduct or fraud
by a Manager Indemnified Party). Notwithstanding the foregoing, no provision of
this Agreement will constitute a waiver or limitation of the Company’s rights
under federal or state securities laws.

 



20

 



 

(c)          The Manager hereby agrees to indemnify the Company and its
Subsidiaries and each of their respective directors and officers (each a
“Company Indemnified Party”) with respect to all Indemnification Obligations
suffered or sustained by such Company Indemnified Party by reason of (i) acts or
omissions or alleged acts or omissions of the Manager Judicially Determined to
be due to the bad faith, willful misconduct or gross negligence of the Manager,
its Affiliates or their respective officers or employees or the reckless
disregard of the Manager’s duties under this Agreement or (ii) claims by the
Manager’s or its Affiliates’ employees relating to the terms and conditions of
their employment with the Manager or its Affiliates.

 

(d)          The party seeking indemnity (“Indemnitee”) will promptly notify the
party against whom indemnity is claimed (“Indemnitor”) of any claim for which it
seeks indemnification; provided, however, that the failure to so notify the
Indemnitor will not relieve Indemnitor from any liability which it may have
hereunder, except to the extent such failure actually prejudices the Indemnitor.
The Indemnitor shall have the right to assume the defense and settlement of such
claim; provided that, Indemnitor notifies Indemnitee of its election to assume
such defense and settlement within (30) days after the Indemnitee gives the
Indemnitor notice of the claim. In such case the Indemnitee will not settle or
compromise such claim, and the Indemnitor will not be liable for any such
settlement made without its prior written consent. If Indemnitor is entitled to,
and does, assume such defense by delivering the aforementioned notice to
Indemnitee, Indemnitee will (i) have the right to approve Indemnitor’s counsel
(which approval will not be unreasonably withheld or delayed), (ii) be obligated
to cooperate in furnishing evidence and testimony and in any other manner in
which Indemnitor may reasonably request and (iii) be entitled to participate in
(but not control) the defense of any such action, with its own counsel and at
its own expense.

 



21

 



 

(e)          Reasonable expenses (including attorney’s fees) incurred by an
Indemnitee in defense or settlement of a claim that may be subject to a right of
indemnification hereunder may be advanced by the Company to such Indemnitee as
such expenses are incurred prior to the final disposition of such claim;
provided that, Indemnitee undertakes to repay such amounts if it shall be
Judicially Determined that Indemnitee was not entitled to be indemnified
hereunder.

 

(f)          The Manager Indemnified Parties shall remain entitled to
exculpation and indemnification from the Company pursuant to this Section 11
(subject to the limitations set forth herein) with respect to any matter arising
prior to the termination of this Agreement and shall have no liability to the
Company in respect of any matter arising after such termination unless such
matter arose out of events or circumstances that occurred prior to such
termination.

 

12.No Joint Venture.

 

The Company and the Manager are not partners or joint venturers with each other
and nothing in this Agreement shall be construed to make the Company and the
Manager partners or joint venturers or impose any liability as such on either of
them.

 

13.Term; Termination.

 

(a)          This Agreement shall become effective on the closing date of the
Initial Public Offering (the “IPO Closing Date”) and shall continue in
operation, unless terminated in accordance with the terms hereof, until the
third anniversary of the IPO Closing Date (the “Initial Term”). After the
Initial Term, this Agreement shall be deemed renewed automatically each year for
an additional one-year period (an “Automatic Renewal Term”) unless the Company
or the Manager elects not to renew this Agreement in accordance with Section
13(b) or 13(d), respectively.

 

(b)          Notwithstanding any other provision of this Agreement to the
contrary, upon the expiration of the Initial Term or any Automatic Renewal Term
and upon 180 days’ prior written notice to the Manager (the “Termination
Notice”), the Company may, without cause, in connection with the expiration of
the Initial Term or the then current Automatic Renewal Term, decline to renew
this Agreement (any such nonrenewal, a “Termination Without Cause”) upon the
affirmative vote of at least two-thirds of the Independent Directors that
(i) there has been unsatisfactory performance by the Manager that is materially
detrimental to the Company and its Subsidiaries taken as a whole or (ii) the
Base Management Fee and Incentive Fee under this Agreement payable to the
Manager are not, taken as a whole, in accordance with then-current market rates
charged by asset management companies rendering services similar to those
rendered by the Manager (“Above-Market Rates”), subject to Section 13(c) and
only after reasonable investigation by the Independent Directors as to the
market rates charged by similarly situated managers. In the event of a
Termination Without Cause, the Company shall pay the Manager the Termination Fee
before or on the last day of the Initial Term or such Automatic Renewal Term, as
the case may be (the “Effective Termination Date”). The Company may terminate
this Agreement for cause pursuant to Section 14 hereof even after a Termination
Notice and, in such case, no Termination Fee shall be payable.

 



22

 



 

(c)          Notwithstanding the provisions of subsection (b) above, if the
reason for nonrenewal specified in the Company’s Termination Notice is that
two-thirds of the Independent Directors have determined that the Base Management
Fee or the Incentive Fee payable to the Manager are, taken as a whole, at
Above-Market Rates, the Company shall not have the foregoing non-renewal right
in the event the Manager agrees that it will continue to perform its duties
hereunder during the Automatic Renewal Term that would commence upon the
expiration of the Initial Term or then current Automatic Renewal Term at rates
that at least two-thirds of the Independent Directors determine to be at or
below market rates, taken as a whole; provided, however, the Manager shall have
the right to renegotiate the Base Management Fee and/or the Incentive Fee, by
delivering to the Company, not less than 120 days prior to the pending Effective
Termination Date, written notice (a “Notice of Proposal to Negotiate”) of its
intention to renegotiate the Base Management Fee and/or the Incentive Fee.
Thereupon, the Company and the Manager shall endeavor to negotiate the Base
Management Fee and/or the Incentive Fee in good faith. Provided that the Company
and the Manager agree to a revised Base Management Fee, Incentive Fee or other
compensation structure within sixty (60) days following the Company’s receipt of
the Notice of Proposal to Negotiate, the Termination Notice from the Company
shall be deemed of no force and effect, and this Agreement shall continue in
full force and effect on the terms stated herein, except that the Base
Management Fee, the Incentive Fee or other compensation structure shall be the
revised Base Management Fee, Incentive Fee or other compensation structure
effective as of the date as then agreed upon by the Company and the Manager. The
Company and the Manager agree to execute and deliver an amendment to this
Agreement setting forth such revised Base Management Fee, Incentive Fee, or
other compensation structure promptly upon reaching an agreement regarding same.
In the event that the Company and the Manager are unable to agree to a revised
Base Management Fee, Incentive Fee, or other compensation structure during such
sixty (60) day period, this Agreement shall terminate on the Effective
Termination Date and the Company shall be obligated to pay the Manager the
Termination Fee upon the Effective Termination Date as a condition of such
termination action being effective.

 

(d)          No later than 180 days prior to the expiration of the Initial Term
or the then current Automatic Renewal Term, the Manager may deliver written
notice to the Company informing it of the Manager’s intention to decline to
renew this Agreement, whereupon this Agreement shall not be renewed and extended
and this Agreement shall terminate effective upon the Effective Termination Date
next following the delivery of such notice. The Company shall not be required to
pay to the Manager the Termination Fee if the Manager terminates this Agreement
pursuant to this Section 13(d).

 

(e)          Except as set forth in this Section 13(e), a nonrenewal of this
Agreement pursuant to this Section 13(e) shall be without any further liability
or obligation of either party to the other, except as provided in Section 8,
Section 9, Section 11 and Section 15 of this Agreement.

 

(f)          Internalization of Management.

 

(i)          Prior to the end of the calendar quarter occurring immediately
after the date on which the Company’s Stockholders’ Equity exceeds $500,000,000,
the Board of Directors will establish a special committee of Independent
Directors to discuss with the Manager whether it would be in the stockholders’
best interest to internalize the Company’s management. If, as a result of such
discussions, the special committee of Independent Directors recommends that the
Company pursue, and two-thirds of the Independent Directors determine in good
faith to pursue, an internalization of the management functions of the Company,
the Company may terminate this Agreement upon 30 days’ prior written notice. To
the extent the Company elects to terminate this Agreement pursuant to this
Section 13(f)(i), the Company will generally be required to pay the Termination
Fee to the Manager within thirty (30) days of the effective date of such
termination, subject to clause (ii) hereof.

 



23

 



 

(ii)         If the Company elects to terminate this Agreement pursuant to
Section 13(f)(i), then the Manager or the Company may further elect to structure
such internalization as an acquisition of the membership interests in the assets
of the Manager under which the consideration payable to the Manager or its
members shall be equal to the amount of the Termination Fee (and no separate
Termination Fee would be paid). Such transaction may include a contribution of
assets by the Manager in exchange for OP units in the Operating Partnership or
another tax-efficient transaction. To the extent of an election under this
Section 13(f)(ii), the Parties shall negotiate in good faith to prepare an
agreement and related documents providing for such internalization transaction
containing customary, standard and commercially reasonable representations,
warranties, covenants and indemnities. The consummation of an internalization
transaction pursuant to Section 13(f)(ii) shall be subject to the prior approval
of a majority of the Independent Directors, and the Company’s stockholders as
required under Maryland law or the rules of the New York Stock Exchange, Inc.

 

14.Termination for Cause.

 

(a)          The Company upon the direction of a majority of the Independent
Directors may terminate this Agreement effective upon 30 days’ prior written
notice of termination from the Company to the Manager (a “Cause Termination
Notice”), without payment of any Termination Fee, if (i) the Manager, its agents
or assignees breaches any material provision of this Agreement and such breach
shall continue for a period of 30 days after written notice thereof specifying
such breach and requesting that the same be remedied in such 30-day period (or
45 days after written notice of such breach if the Manager takes steps to cure
such breach within 30 days of the written notice), (ii) there is a commencement
of any proceeding relating to the Manager’s bankruptcy or insolvency, including
an order for relief in an involuntary bankruptcy case or the Manager authorizing
or filing a voluntary bankruptcy petition, (iii) any Manager Change of Control
which a majority of the Independent Directors determines is materially
detrimental to the Company or its Subsidiaries taken as a whole, (iv) the
Manager is unable to perform its obligations under this Agreement; (v) the
dissolution of the Manager, or (vi) the Manager commits fraud against the
Company, misappropriates or embezzles funds of the Company, or acts, or fails to
act, in a manner constituting gross negligence, or acts in a manner constituting
bad faith or willful misconduct, in the performance of its duties under this
Agreement; provided, however, that if any of the actions or omissions described
in this clause (vi) are caused by an employee and/or officer of the Manager or
one of its Affiliates and the Manager takes all necessary and appropriate action
against such person and cures the damage caused by such actions or omissions
within 30 days of the Manager actual knowledge of its commission or omission,
the Company shall not have the right to terminate this Agreement pursuant to
this 14(a)(vi) and any Cause Termination Notice previously given in reliance on
this clause (vi) automatically shall be deemed to have been rescinded and
nugatory.

 



24

 



 

(b)          The Manager may terminate this Agreement effective upon 60 days’
prior written notice of termination to the Company in the event that the Company
shall default in the performance of any material term, condition or covenant
contained in this Agreement and such default shall continue for a period of 30
days after written notice thereof specifying such default and requesting that
the same be remedied in such 30-day period. The Company is required to pay to
the Manager the Termination Fee if the termination of this Agreement is made
pursuant to this 14(b).

 

(c)          The Manager may terminate this Agreement if the Company becomes
required to register as an investment company under the Investment Company Act,
with such termination deemed to occur immediately before such event, in which
case the Company shall not be required to pay the Termination Fee.

 

15.Action Upon Termination.

 

From and after the effective Date of Termination of this Agreement pursuant to
Sections 13 or 14 of this Agreement, the Manager shall not be entitled to
compensation for further services hereunder other than payment of all
compensation accruing for services rendered to the Date of Termination;
provided, that if this Agreement is (x) terminated or not renewed pursuant to
Section 13(b)(i), 13(c) (subject to 13(f)(ii) hereof) or Section 14(b) hereof,
the Manager shall also be entitled to receive the Termination Fee. Upon any such
termination, the Manager shall forthwith:

 

(a)          after deducting any accrued compensation and reimbursement for its
expenses that have been submitted to the Company prior to the effective Date of
Termination, pay over to the Company and each Subsidiary all money collected and
held for the account of the Company and such Subsidiary pursuant to this
Agreement;

 

(b)          deliver to the Board of Directors a full accounting, including a
statement showing all payments collected by it and a statement of all money held
by it, covering the period following the date of the last accounting furnished
to the Board of Directors with respect to the Company and the Subsidiaries;

 

(c)          deliver to the Board of Directors all property and documents of the
Company and the Subsidiaries then in the custody of the Manager; and

 

(d)          cooperate with the Company and the Subsidiaries to provide an
orderly management transition, including, but not limited to, the transition to
a new manager of control of the assets of the Company and the Subsidiaries.

 

16.Assignment.

 

The Manager may not assign its duties under this Agreement unless such
assignment is consented to in writing by a majority of the Independent
Directors. However, the Manager may assign to one or more of its Affiliates
performance of any of its responsibilities hereunder without the approval of the
Company’s Directors so long as the Manager remains liable for any such
Affiliate’s performance and such assignment does not require the Company’s
approval under the Investment Advisers Act of 1940 and such performance is at no
additional cost or expense to the Company.

 



25

 



 

17.Release of Money or other Property Upon Written Request.

 

The Manager agrees that any money or other property of the Company or any
Subsidiary held by the Manager under this Agreement shall be held by the Manager
as custodian for the Company or any Subsidiary, and the Manager’s records shall
be clearly and appropriately marked to reflect the ownership of such money or
other property by the Company. Upon the receipt by the Manager of a written
request signed by a duly authorized officer of the Company requesting the
Manager to release to the Company any money or other property then held by the
Manager for the account of the Company under this Agreement, the Manager shall
release such money or other property to the Company within a reasonable period
of time, but in no event later than thirty (30) days following such request. The
Manager and its Affiliates, directors, officers, managers and employees will not
be liable to the Company, any Subsidiary, the Manager or any of their directors,
officers, shareholders, managers, employees, owners or partners for any acts or
omissions by the Company in connection with the money or other property released
to the Company in accordance with the terms hereof. The Company shall indemnify
the Manager and its Affiliates, officers, directors, Investment and Risk
Management Committee members, employees, agents and successors and assigns
against any and all expenses, losses, damages, liabilities, demands, charges and
claims of any nature whatsoever which arise in connection with the Manager’s
release of such money or other property to the Company in accordance with the
terms of this Section 17. Indemnification pursuant to this Section 17 shall be
in addition to any right of the Manager to indemnification under Section 11.

 

18.Representations and Warranties.

 

(a)          The Company hereby makes the following representations and
warranties to the Manager, all of which shall survive the execution and delivery
of this Agreement:

 

(i)          The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Maryland. The Company has all
power and authority required to execute and deliver this Agreement and to
perform all its duties and obligations hereunder.

 

(ii)         The execution, delivery, and performance of this Agreement by the
Company have been duly authorized by all necessary action on the part of the
Company.

 

(iii)        This Agreement constitutes a legal, valid, and binding agreement of
the Company, enforceable against the Company in accordance with its terms,
except as limited by bankruptcy, insolvency, receivership and similar laws from
time to time in effect and general principles of equity, including, without
limitation, those relating to the availability of specific performance.

 

(b)          The Manager hereby makes the following representations and
warranties to the Company, all of which shall survive the execution and delivery
of this Agreement:

 



26

 



 

(i)          The Manager is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware. The
Manager has all power and authority required to execute and deliver this
Agreement and to perform all its duties and obligations hereunder, subject only
to its qualifying to do business and obtaining all requisite permits and
licenses required as a result of or relating to the nature or location of any
investments of the Company or any of its Affiliates (which it shall do promptly
after being required to do so).

 

(ii)         The execution, delivery, and performance of this Agreement by the
Manager have been duly authorized by all necessary action on the part of the
Manager.

 

(iii)        This Agreement constitutes a legal, valid, and binding agreement of
the Manager enforceable against the Manager in accordance with its terms, except
as limited by bankruptcy, insolvency, receivership and similar laws from time to
time in effect and general principles of equity, including, without limitation,
those relating to the availability of specific performance.

 

19.Notices.

 

Unless expressly provided otherwise in this Agreement, all notices, requests,
demands and other communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been duly given, made and
received when delivered against receipt or upon actual receipt of (a) personal
delivery, (b) delivery by a reputable overnight courier, (c) delivery by email
but only if receipt of such transmission is confirmed, or (d) delivery by
registered or certified mail, postage prepaid, return receipt requested,
addressed as set forth below:

 

The Company:  

Global Medical REIT Inc.

1601 Blake Street, Suite 310

Denver, CO 80202

Attn: Conn Flanigan, Secretary and General Counsel
Email: Conn@185hk.com

Phone: (303) 953-4245

   

With a copy to:

 

Vinson & Elkins L.L.P.

7400 Beaufont Springs Drive, Suite 300

Richmond, VA 23225

Attn: Daniel M. LeBey

Email: dlebey@velaw.com

Phone: (804) 327-6310

  

27

 



 

The Manager:  

Inter-American Management LLC

4800 Montgomery Lane Suite 450

Bethesda, MD 20814

Attn: Jeffrey Busch, Chief Executive Officer
Email: Jeffagtw@aol.com

Phone: (202) 286-8824 

 

Any party may change the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 18 for the giving of notice.

 

20.Binding Nature of Agreement; Successors and Assigns.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors and
permitted assigns as provided in this Agreement.

 

21.Entire Agreement; Amendments.

 

This Agreement contains the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter of this Agreement. The express terms of this Agreement control
and supersede any course of performance and/or usage of the trade inconsistent
with any of the terms of this Agreement. This Agreement may not be modified or
amended other than by an agreement in writing signed by the parties hereto and,
with regard to the Company, approved by a majority of the Independent Directors.

 

22.Governing Law; Jurisdiction.

 

This Agreement and all questions relating to its validity, interpretation,
performance and enforcement shall be governed by and construed, interpreted and
enforced in accordance with the laws of the State of Maryland without giving
effect to such state’s laws and principles regarding the conflict of interest
laws. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of Maryland and the United States
District Court in the District of Maryland for the purpose of any action or
judgment relating to or arising out of this Agreement or any of the transactions
contemplated hereby and to the lay of venue in such court.

 

23.Waiver of Jury Trial.

 

EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND,
THEREFORE, EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY IN RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

 



28

 



 

24.Indulgences, Not Waivers.

 

Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

 

25.Titles Not to Affect Interpretation.

 

The titles of sections, paragraphs and subparagraphs contained in this Agreement
are for convenience only, and they neither form a part of this Agreement nor are
they to be used in the construction or interpretation of this Agreement.

 

26.Execution in Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts of this
Agreement, individually or taken together, shall bear the signatures of all of
the parties reflected hereon as the signatories.

 

27.Severability.

 

The provisions of this Agreement are independent of and separable from each
other, and no provision shall be affected or rendered invalid or unenforceable
by virtue of the fact that for any reason any other or others of them may be
invalid or unenforceable in whole or in part.

 

28.Principles of Construction.

 

Words used herein regardless of the number and gender specifically used, shall
be deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine or neuter, as the context requires. All
references to recitals, sections, paragraphs and schedules are to the recitals,
sections, paragraphs and schedules in or to this Agreement unless otherwise
specified.

 

[SIGNATURE PAGE FOLLOWS]

 

29

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 







  THE COMPANY:         GLOBAL MEDICAL REIT INC.         By: /s/ Jeffrey Busch  
Name: Jeffrey Busch   Title:

Chairman of the Board, President

        THE MANAGER:         INTER-AMERICAN MANAGEMENT LLC         By: /s/
Jeffrey Busch   Name: Jeffrey Busch   Title:

President







  

[Signature Page to Management Agreement]

  

 

 



 

Exhibit A

 

INVESTMENT GUIDELINES OF GLOBAL MEDICAL REIT INC.

 

Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in that certain Amended and Restated Management Agreement, dated as of
July 1, 2016, as may be amended from time to time, by and between Global Medical
REIT Inc. (the “Company”) and Inter-American Management LLC (the “Manager”).

 

1.          No investment shall be made that would cause the Company to fail to
qualify as a REIT under the Internal Revenue Code of 1986, as amended,
commencing with the tax year ended December 31, 2016, or to fail to maintain its
qualification as a REIT under the Internal Revenue Code of 1986, as amended,
thereafter;

 

2.          No investment shall be made that would cause the Company to be
regulated as an investment company under the Investment Company Act;

 

3.          Approved investments include acquisition of licensed medical
facilities which may include hospitals, clinics, medical office buildings, and
emergency centers.

 

4.          Any loan transaction to or from the Company, on the one hand, and
the Manager and its Affiliates, on the other hand, must be approved by at least
a majority of the Independent Directors.

 

These investment guidelines may be changed by the Company’s Board of Directors
without the approval of its stockholders.

 



 

